Title: To Thomas Jefferson from Joel Yancey, 26 May 1822
From: Yancey, Joel
To: Jefferson, Thomas

Dr Sir26 May, 22Mr Bowcock was overseer for you last year at tomahawk, and was entitled to Sixteen barrels of corn as his Share, which at the request of Mr Randolph I bought of him for the use of the plantation at two dollars ⅌ barrel, and he expected the money  Mr Randolph was last up, but he did see him, I believe he is in great want, and would be very thankful he could receive it as soon as possibleJoel Yancey—